Citation Nr: 0912984	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

The VA audiological reports show that the Veteran has level I 
hearing in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86; Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the Veteran service connection for 
his hearing loss disability, the Veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the Veteran a Statement of the Case that 
addressed the initial ratings assigned including notice of 
the criteria for higher ratings for this condition, and 
provided the Veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
Veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the Veteran's service 
treatment records, VA treatment records and private medical 
records have been obtained and the Veteran has been provided 
VA audiological examinations.  The Veteran submitted private 
audiological examination reports and he provided testimony at 
a hearing before the undersigned Veterans Law Judge.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran with 
regard to the Veteran's claim for an increased initial rating 
for hearing loss.  The Board therefore determines that VA has 
made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.

II.  Legal criteria

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86.  Under 38 C.F.R. § 4.86(a), 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or higher, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  Also, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral is then elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

III.  History and Analysis

This appeal stems from a rating decision in November 2005 
which originally granted service connection and an initial 
noncompensable rating for bilateral hearing loss.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).
 
A September 2005 VA examination revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
45
LEFT
20
40
45
40

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 31 decibels in the right ear and 36 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
94 percent in the left ear.

An August 2008 VA examination revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
55
LEFT
35
45
50
60

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 40 decibels in the right ear and 48 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent for each ear.

The Veteran testified at his April 2008 hearing that his 
hearing loss interfered with his functioning at social 
gatherings.  He reported that his job at the Post Office was 
not in a noisy environment and that he did not have any 
problems at the Post Office.  The Veteran stated that he was 
filing for disability at the Post Office for problems that 
were unrelated to his hearing loss.  In a November 2008 
letter the Veteran asserted that he should be granted a 
compensable rating for his bilateral hearing loss because he 
had been given hearing aids by the VA to wear in both ears.

The Board notes that the Veteran submitted private 
audiological examination reports dated in March 2006 and June 
2008.  However, these reports are not in the format required 
for use in evaluating hearing loss for VA disability 
compensation purposes.  These reports do not contain Maryland 
CNC controlled speech discrimination tests.  See 38 C.F.R. 
§ 4.85.  Accordingly, these reports can not be used in 
evaluating the Veteran's disability rating for his bilateral 
hearing loss.

Considering the September 2005 VA audiological examination 
results, for the right ear, application of an average 
puretone threshold of 31 decibels and a speech recognition 
score of 96 percent results in a numerical designation of I 
under Table VI.  For the left ear, application of an average 
puretone threshold of 36 decibels and a speech recognition 
score of 94 percent results in a numerical designation of I 
under Table VI.  

Considering the August 2008 VA audiological examination 
results, for the right ear, application of an average 
puretone threshold of 40 decibels and a speech recognition 
score of 96 percent results in a numerical designation of I 
under Table VI.  For the left ear, application of an average 
puretone threshold of 48 decibels and a speech recognition 
score of 96 percent results in a numerical designation of I 
under Table VI.  

Both VA audiological examination reports reveal that the 
Veteran had level I hearing in each ear.  As applied under 
Table VII, the left ear numerical designation of I and the 
right ear numerical designation of I results in a 0 percent 
evaluation.  

The Board notes that none of the audiological examination 
reports have shown the Veteran to have an exceptional pattern 
of hearing loss.  See 38 C.F.R. § 4.86.

The Board recognizes that the Veteran now uses hearing aids 
in both ears.  However, the criteria for assigning ratings 
for hearing loss is not based on whether or not the Veteran 
wears hearing aids.

Accordingly, the Veteran has not met the criteria for an 
initial compensable rating at any time since the grant of 
service connection and staged ratings are not for 
application.  See Fenderson, supra.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and a compensable initial rating is not warranted.


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


